Citation Nr: 1640358	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement (NOD) with this decision in March 2010.  A Statement of the Case (SOC) was thereafter issued in September 2011, and the Veteran perfected a timely appeal of the February 2010 rating decision in September 2011.

The Board recognizes that a separate SOC was issued in September 2011 addressing the Veteran's claim for service connection for cataracts cortical, senile type, bilateral, that was denied in the August 2010 rating decision.  The Board notes that both SOCs provided an explanation on the steps required to perfect an appeal.  Specifically, the SOCs informed the Veteran that in order to complete his appeal, he had to file a formal appeal and thus complete the VA Form 9.  Separate VA Form 9s were provided along with each SOC; however, the Veteran completed and returned one VA Form 9 and the RO accepted this as perfection of his claim for service connection for tinnitus.  

The U.S. Court of Appeals for Veterans Claims (Court) in Evans v. Shinseki held that, when an appellant checks box 9A. on the VA Form 9 indicating that he wishes to appeal all issues on an SOC, then all issues are on appeal before the Board and the Board has waived its ability to dismiss any of those issues under 38 U.S.C.A. § 7105(d)(5).  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  However, the Board finds that the Evans case is distinguishable from the present case because there were two SOCs as well as two accompanying VA Form 9s issued for each SOC, and only one VA Form 9 was completed and returned by the Veteran perfecting the appeal of the denial of the claim seeking service connection for tinnitus.  The Board finds that the Veteran did not complete the appeal of his claim seeking service connection for bilateral cataracts and had he wished to do so, it is reasonable that he would have submitted a separate VA Form 9 perfecting this appeal.  Furthermore, in the VA-646 Statement, the Veteran's representative indicated that only the claim for service connection for tinnitus was on appeal.  There has been no argument that the cataracts issue was appealed to the Board.  Lastly, the claim seeking service connection for cataracts was not certified for appeal to the Board by the RO.  As such, the claim seeking service connection for bilateral cataracts is not presently before the Board.  The Board is in compliance with Evans and will proceed in adjudicating the claim for service connection for tinnitus.

During the current appeal, and specifically on July 19, 2016, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, the Board is granting the benefit sought in full.  Therefore any failure on VA's part to meet its duty to notify and assist is harmless error.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In accordance with 38 U.S.C.A. § 1154(a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in their event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran's DD Form 214 documented that he served in Vietnam during the Vietnam Era and his primary military occupational specialty (MOS) was that of Infantry Unit Commander.

Specifically, the Veteran reports that he had had exposure to extreme noise levels while working with and near small arms-weaponry, such as hand grenades and machine guns.  According to the Veteran, while he was still stationed in Vietnam, he was transferred to a position as a mortar platoon leader on a fire base and continued working with loud machinery, such as howitzers and tanks.  See July 2016 Hearing Transcript, p. 6.

According to the Veteran, he currently experiences a ringing sound in his ears.  Id. at 7.  Significantly, the Veteran reports that he has experienced tinnitus since approximately 1970, when he left Vietnam.  

The Board can find no information in the claims file that challenges or calls into question the Veteran's statements regarding onset and subsequent history of experiencing tinnitus.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints or diagnosis of tinnitus.

The Board must assess the weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  The Veteran is competent to report when he began experiencing tinnitus and the history of his symptoms.  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.

The Veteran was afforded a VA audiological evaluation in January 2010, at which time, he described the extreme noises and sounds he was exposed to while conducting his military duties.  According to the Veteran, his tinnitus is more pronounced at night when there is no other noise to overpower it and interferes with his ability to communicate with others.  The Veteran described his tinnitus as constant in nature, and added that his tinnitus had its onset ten to twelve years prior.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner assessed the Veteran with having tinnitus and determined that this disorder is not related to his military service.  In reaching this determination, the VA examiner relied on the period of time between the Veteran's separation from service and the onset of his tinnitus.

The Veteran reported a history of noise exposure in service and constant tinnitus since service in his statements as well as during his July 2016 hearing.  The Board acknowledges that at his VA examination, the Veteran stated that his tinnitus started approximately 10 to 12 years prior.  However, during his hearing before the undersigned, the Veteran explained that he did not understand the question posed at the time of the exam.  He thereafter clarified that his tinnitus was not a problem when he first noticed it in service, but grew to become a problem when it worsened 10 to 15 years ago.  The Board finds that his report of experiencing tinnitus since service is credible.  

Although the January 2010 VA examiner determined that the Veteran's tinnitus was not related to service, the Board finds the medical opinion to be of limited probative value.  The January 2010 VA examiner determined that the Veteran's current complaints of tinnitus were unlikely due to an in-service event or his conceded history of noise exposure, finding that the Veteran did not link the onset of his tinnitus to his time in the military, but rather 10 to 12 years prior to the examination.  This line of reasoning, however, is invalid as the Veteran has repeatedly attributed his tinnitus to the extreme noises and sounds he had exposure to in service.  Furthermore, the Veteran addressed the inconsistent statement to the Board's satisfaction at the July 2016 hearing, and the Board finds his testimony to be credible.  Although the examiner found no documented report of tinnitus in the records, she did not appear to address the Veteran's statements throughout the course of the appeal, which demonstrates a continuing history of tinnitus since service.

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his 



(CONTINUED ON NEXT PAGE)


active military service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


